851 N.E.2d 960 (2006)
In the Matter of the Honorable Israel Nunez CRUZ, Commissioner in the Marion Superior Court.
No. 49S00-0603-JD-80.
Supreme Court of Indiana.
July 25, 2006.
Bruce Kotzan, Indianapolis, IN, Attorney for Hon. Commissioner Israel Nunez Cruz.
Meg W. Babcock, Indianapolis, IN, Attorney for the Commission on Judicial Qualifications.

JUDICIAL DISCIPLINARY ACTION
PER CURIAM.
This matter comes before the Court as a result of a judicial disciplinary action brought by the Indiana Commission on Judicial Qualifications ("Commission") against the Respondent herein, Israel Nunez Cruz, Commissioner in the Marion Superior Court. Article 7 Section 4 of the Indiana Constitution and Indiana Admission and Discipline Rule 25 give the Indiana Supreme Court original jurisdiction over this matter.
Subsequent to the filing of formal charges by the Commission, the parties jointly tendered a "Statement of Circumstances and Conditional Agreement for Discipline." The parties have stipulated to the following facts.
On June 26, 2005, at approximately 1:25 a.m. in Hendricks County, Indiana, the Respondent was arrested incident to a traffic stop after field sobriety tests and breath testing indicated an alcohol concentration equivalent to 0.08 grams of alcohol per 210 liters of breath. Based on the affidavit of the arresting officer, which the parties agree gave the State of Indiana probable cause to file charges, the State charged the Respondent with, among other things, Operating a Vehicle While Intoxicated in a manner endangering another, a Class A misdemeanor, Ind.Code § 9-30-5-2(b); and Operating a Vehicle with an alcohol concentration of at least 0.08 grams of alcohol per 210 liters of breath, a Class C misdemeanor, Ind.Code § 9-30-5-2(a). On November 21, 2005, on the State's motion, the Hendricks Superior Court dismissed all counts prior to any adjudication of guilt or innocence.
The Respondent and the Commission have agreed that by driving with a blood alcohol concentration equivalent to 0.08 grams of alcohol per 210 liters of breath, the Respondent failed to uphold the integrity of the judiciary and to maintain high standards of conduct, thereby violating Canon 1 of the Code of Judicial Conduct. The Court agrees with the parties.
The parties have further agreed, as does the Court, that the appropriate sanction for this misconduct is a public reprimand. Accordingly, Israel Nunez Cruz, Commissioner in the Marion Superior Court, is hereby reprimanded. This discipline terminates the disciplinary proceedings relating to the circumstances giving rise to this cause. The costs of this proceeding are assessed against the Respondent.
SHEPARD, C.J., and DICKSON, SULLIVAN, BOEHM, and RUCKER, J.J., concur.